Title: From George Washington to Commanding Officer on the South Branch, 3 June 1757
From: Washington, George
To: Commanding Officer on the South Branch



[Fort Loudoun, 3 June 1757]
To The Officer commanding on the South-Branch.Sir,

In my letter to you of yesterdays date, I enclosed you one to Major Lewis; desiring him not to bring the Indians down if he cou’d possibly avoid it. Since that, the Honble Mr Atkin, superintendant of indian Affairs, has arrived here; and is desirous to hold a conference with them as soon as possible. The enclosed is to inform Maj: Lewis thereof: and I desire you will send it to the upper part of the branch to meet him upon his arrival; if he shou’d come first into the Garrison, inform him of this yourself—and that he fail not in any wise to bring Mr Smith, the interpreter, with him. I am &c.

G:W.
June 3d 1757.   

